Exhibit 10.30

 

FORM OF NON-U.S. STOCK GROWTH INCENTIVE AWARD AGREEMENT

 

This Non-U.S. Stock Growth Incentive Award Agreement (“Agreement”) entered into
as of [date of grant], by and between Fluor Corporation, a Delaware corporation
(the “Company”), and [name of recipient] (“Grantee” or “you”) evidences the
grant to Grantee of an Incentive Award (the “Non-US Stock Growth Incentive
Award” or “Award”) under the Fluor Corporation 2008 Executive Performance
Incentive Plan (the “Plan”).  Capitalized terms used in this Agreement and not
defined herein have the meaning set forth in the Plan.

 

Section 1.                                          AWARD SUBJECT TO PLAN

 

Your Non-U.S. Stock Growth Incentive Award is made subject to all of the terms
and conditions of this Agreement and the Plan, a copy of which is available by
request, including any terms, rules or determinations made by the Committee,
pursuant to its administrative authority under the Plan and such further terms
as are set forth in the Plan that are applicable to awards thereunder, including
without limitation provisions on adjustment of awards, non-transferability,
satisfaction of tax requirements and compliance with other laws.

 

Section 2.                                          TARGET, VALUE OF AWARD AND
EARNOUT PERIOD

 

Your Non-U.S. Stock Growth Incentive Award target amount is [dollar amount of
award], which becomes earned based on quarterly stock performance over a [period
of years as determined by the Committee] at a rate of:

 


(A)                                  [VESTING AND PAYMENT SCHEDULE TO BE
DETERMINED BY THE COMMITTEE.]


 

Quarterly stock performance will be measured based on the percentage increase or
decrease from the last New York Stock Exchange (“NYSE”) trading day of each
previous quarter to the last NYSE trading day of each current quarter applied to
the total remaining earned balance each quarter within each fiscal year of the
Award earnout period.

 

Section 3.                                          CONTINUED EMPLOYMENT AND
AWARD PAYMENT

 

If your employment with the Company or any of its subsidiaries terminates for
any reason other than death, Retirement, Disability or a Qualifying Termination
within two (2) years following a Change of Control of the Company as determined
by the Committee in accordance with the Plan, then as of the date of such
termination this Award shall expire as to any portion which has not then become
vested and payable. If prior to the Award becoming vested and payable in full
pursuant to the preceding paragraph, your employment with the Company or any of
its subsidiaries terminates by reason of your death, Disability or a Qualifying
Termination within two (2) years following a Change of Control of the Company as
determined by the Committee in accordance with the Plan, then any portion of
this Award which has yet to become vested and payable shall become immediately
vested and payable as set forth in the preceding paragraph. However, if prior to
the Award becoming vested and payable in full pursuant to the preceding
paragraph, you Retire from the Company and you deliver a signed non-competition
agreement to the Company in a form acceptable to the Company, then any portion
of this Award which has yet to become vested and payable shall continue to vest
and be paid as set forth in Section 2. Under all circumstances, any Award held
less than one year from date of grant will be

 

1

--------------------------------------------------------------------------------


 

forfeited.  Nothing in the Plan or this Award confers any right of continuing
employment with the Company or its subsidiaries.

 

For purposes of this Agreement, “Retirement” and “Disability” mean,
respectively, your retirement or disability, all as determined in accordance
with applicable Company personnel policies and the Plan policies.  The term
“Qualifying Termination” means your involuntary termination of employment by the
Company without Cause or your resignation for Good Reason.  For this purpose,
“Cause” means your dishonesty, fraud, willful misconduct, breach of fiduciary
duty, conflict of interest, commission of a felony, material failure or refusal
to perform your job duties in accordance with Company policies, a material
violation of Company policy that causes harm to the Company or its subsidiaries
or other wrongful conduct of a similar nature and degree and “Good Reason” means
a material diminution of your compensation (including, without limitation, base
compensation, annual bonus opportunities, and/or equity incentive compensation
opportunities), a material diminution of your authority, duties or
responsibilities, a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report or a
material diminution of the budget over which you retain authority.

 

Section 4.                                          CONFIDENTIALITY

 

The Agreement and the Award hereunder are conditioned upon Grantee not
disclosing this Agreement or said Award to anyone other than Grantee’s spouse or
financial advisor or senior management of the Company or senior members of the
Company’s Legal Services and Executive Compensation Services departments during
the period prior to the full payment of the Award. If disclosure is made by
Grantee to any other person not authorized by the Company, this Agreement and
said Award shall be null and void and all Awards otherwise granted hereunder to
Grantee shall terminate.

 

Section 5.                                          ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 6.                                          EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by signing the
original of this Agreement and returning it to the Executive Compensation
Services department. If you have not signed and returned this Agreement within
two (2) months, the Company is not obligated to provide you any benefit
hereunder and may refuse to make any payouts to you under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

FLUOR CORPORATION

 

 

 

 

 

by

 

 

 

[Name]

 

 

 

[Title]:

 

 

2

--------------------------------------------------------------------------------